DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites all the limitation including a burner indicator signal as recited in the amended clam 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazan et al (US 5,243,172) in view of Cadima et al (US 2012/0171343), Baier et al (US 2009/0173730; herein after Baier ‘730), Hilbey Serge et al (FR2787556), and Grutzke (DE 102 18 294).  
Hazan shows the structure claimed including a cooktop having a plurality of burners (11a, 11b, 12a, 12b) including a first and second burner, a plurality of controllers (9) wherein each of the burners is connected with a pot detection sensor (20), the controller (9), and a lighting element (13) as a burner indicator signal/light that illuminates when the pot detection sensor senses the presence of the pot. Also see column 2, lines 41-51; see column 3, lines 53-65, and column 7, lines 52-54. But Hazan does not show a first hand detection sensor to detect a presence of a hand approaching the first controller, a path with one end terminating adjacent the burner indicator signal and the other end terminating adjacent the controller wherein the path is illuminated with a lighting element, and a control knob having an indicator signal configured to illuminate through a surface of the control knob as claimed. 

Baier ‘730 also shows a plurality of controllers with a hand detection sensor including an optical proximity sensor detecting a hand wherein a plurality of lights respectively associated with the plurality of controller is illuminated when such hand detection is determined (also see para [0020] and [0028]-[0030]). Baier ‘730 further shows the plurality of lights as the pot detection display. 
Hilbey shows a cooktop having a plurality of burners associated with a plurality of controllers wherein a path (11, 12, 13 and 14) is provided there between wherein an indicator light or display means including LEDs to light/illuminate the path. 
Grutzke also shows a removable control knob with a light (42) as a light diffuser that is visible on the surface of the controller that includes an optical fiber/guide (47, 48) that transmits light from a light source (25). 
In view of Cadima, Baier ‘730, Hilbey, and Grutzke, it would have been obvious to one of ordinary skill in the art to adapt Hazan with a hand detection sensor associated with each of the burners and controllers, including a first burner with a first controller associated with a first hand sensor and a second burner with a second controller associated with a second hand sensor, to conveniently indicate the operation of the cooktop via an burner indicator display including the lighting element that is associated with its respective burner with its sensor wherein it would have been obvious . 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazan in view of Cadima, Baier ‘730, Hilbey, and Grutzke as applied to claims 1, 2 and 4-6 above, and further in view of Kaiser et al (US 2010/0114339).
Hazan in view of Cadima, Baier ‘730, Hilbey, and Grutzke shows the structure claimed except for a single pot detection sensor that is connected to the first and second controller to detect the presence of the pot on either the first or the second burner.
Kaiser shows a cooking plate (12) having a plurality of burners (14) wherein a single detection sensor (16) is functionally connected to the plurality of the burners to sense the sensing area covered by the including a first and a second burner (14) wherein a pan place thereon is detected as the sensor can sense the size of the pan, and a controller for controlling the operation of the burners. Also para [0009], [0020], and [0029]; and Figures 2 and 3.
. 
Claim 8  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazan in view of Cadima, Baier ‘730, Hilbey, and Grutzke as applied to claims 1, 2 and 4-6 above, and further in view of Rafii et al (US 6,614,422). 
Hazan in view of Cadima, Baier ‘730, Hilbey, and Grutzke shows the structure claimed except for one single hand detector sensor. 
Rafii shows it is known to provide one single hand detector sensor (20) for detecting different positions of a hand.   
In view of Rafii, it would have been obvious to one of ordinary skill in the art to adapt Hazan, as modified by Cadima, Baier ‘730, Hilbey, and Grutzke, with a single hand detection that can be used to detect different positions of a hand as an alternative means to detect the hand or the presence of the hand as the hand is approaching either of the first and second controller. Also, it is noted that Cadima shows it is known to provide one or more sensors that are used to detect the presence of the user at the controllers (26, 28, 30 and 32), and as Cadima alternatively calls for one sensor for the controllers, it would have been obvious to provide one single hand sensor for the controllers including the first and second controller to detect the presence of the hand approaching the controllers. Also see para [0025].
Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive. 
Applicant argues for using improper hindsight for the motivation to combine the applied art. This argument is not deemed persuasive. It is noted any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The applied art is deemed to be in the same field of endeavor which is in the field of cooktop and its operations, and the applied art is also deemed to be reasonably related to the problem concerned by the application which includes a pot detection sensor as well as a hand detection sensor with an illuminated path and an illuminated burner indicator signal/light. 
Regarding Hazan, the applicant argues that there is no motivation to combine the features of an automatic on/off function when a utensil is removed temporarily in Hazan as set forth in Cadima since a user in Hazan knows which burner is still radiating. This argument is not deemed persuasive. It is noted that Cadima is applied to show a hand detection sensor with an indicator light wherein even if the user would know which burner is working, the hand detection sensor with an indicator would show more aesthetic appearance as well as to conveniently indicate the operation state of the cooktop.

Regarding the claimed control knob, the applicant argues that Grutzke shows the luminous element (42) that appears to protrude beyond a sidewall of the knob. It is noted Grutzke shows the indicator signal such as a light that illuminates through the knob from a light source (24) to the luminous element (42) , and such disclosure is deemed to meet the claimed indicator signal/light that is configured to illuminate through a surface of the knob. 
All other arguments have been considered but are not deemed persuasive for the reasons stated above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761